DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings 3a and 3b, are objected to under 37 CFR 1.83(a) because they fail to show labels as described in the specification. For instance in Fig. 3a, numbers 311 and 312, should be label as “illuminator” and box 312, should be label as “image sensor” as defined in disclosure page 14, last paragraph. Similarly rest of the boxes in Figs. 3a and 3b should be label accordingly as being defined in the disclosure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 




Claim Objections
Claims 1-11, are objected to because of the following informalities:  In claim 1, line 7, recites “wherein the 2D image is generated”, however should recite “wherein the first 2D image is generated”.  Appropriate correction is required. Claims 2-11, are objected based on their dependency on the objected base claim.
Claim 4, is further objected to because of the following informalities:  In claim 4, lines 2-3, recites “the position of the first eye of the user in the 3D space”, however should recite “a position of the first eye of the user in a 3D space”.  Appropriate correction is required.
Claim 7, is further objected to because of the following informalities:  In claim 7, line 3, recites “the 3D space”, however should recite “a 3D space”. Further in line 4, “the corrected distance” should be change to “a Appropriate correction is required.
Claims 12-14, are objected to because of the following informalities:  In claim 12, line 10, recites “wherein the 2D image is generated”, however should recite “wherein the first 2D image is generated”.  Appropriate correction is required. Claims 13-14, are objected based on their dependency on the objected base claim.
Claim 14, is further objected to because of the following informalities:  Claim 14, currently depends on claim 12, however examiner believes it is a typographic error and claim 14 should depend on claim 13, since first time “distance correction” is introduced in claim 13. Appropriate correction is required.
Claim 15, is objected to because of the following informalities:  In claim 15, line 8, recites “wherein the 2D image (610)”, however should recite “wherein the first 2D image”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-15, are allowed.

Reasons for Allowance
Regarding independent claim 1, 12 and 15, (and their respective dependent claims), Yu (US PGPUB 2017/0091535 A1) reference discloses detecting a user's facial expressions in real-time using a head-mounted display unit that includes a 2D camera (e.g., infrared camera) that capture a user's eye region, and a depth camera or another 2D camera that captures the user's lower facial features including lips, chin and cheek.  The images captured by the first and second camera are processed to extract parameters associated with facial expressions.  The parameters can be sent or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amayeh (US PGPUB 2014/0218281 A1) reference discloses systems and methods for eye tracking that are implemented for gaze determination, e.g., determining locations in space or object(s) being viewed by one or both eyes.
Spizhevoy (US PGPUB 2018/0089834 A1) reference discloses a convolutional neural network for both eye image segmentation and image quality estimation.
Smyth (US Patent 7,747,068 B1) reference discloses a method for tracking the eye includes acquiring stereo images of the eye using multiple sensors, isolating internal features of the eye in the stereo images acquired from the multiple sensors, and determining an eye gaze direction relative to the isolated internal features.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims objections as being set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633